Title: To Thomas Jefferson from William C. C. Claiborne, 5 December 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            New-Orleans December 5th. 1806.
                        
                        
                             The Bearer Mr. Hopkins was charged with public Despatches (of great importance) to the
                            Secretary of State, and I trust will have safely delivered them, when he presents you with this Letter.—
                        
                             Mr. Hopkins is desirous of obtaining a Commission in the Army of the U. States; He is a
                            young Man of amiable disposition, correct habits, and good Judgment—I can venture, therefore to recommend him to your
                            patronage, & if honored with a Commission, I am sure he will merit a continuance of your good opinion.—
                        
                             I am Dr Sir, With esteem & respect yo: hble Servt 
                        
                        
                            Wm. C. C. Claiborne
                            
                        
                    